 



Exhibit 10.1
AWARD NOTICE
NOTICE OF NON-QUALIFIED STOCK OPTION
GRANTED PURSUANT TO THE
TRANSCAT, INC.
2003 INCENTIVE PLAN
Grantee:
Number of Shares:
Option Price:
Date of Grant:
     1. Grant of Option. This Award Notice serves to notify you that the Board
of Directors of Transcat, Inc. (the “Company”) has granted to you, under the
Company’s 2003 Incentive Plan (the “Plan”), a non-qualified stock option (the
“Option”) to purchase, on the terms and conditions set forth in this Award
Notice and the Plan, up to the number of shares of its Common Stock, $.50 par
value per share (the “Common Stock”) and at the price per share set forth above.
The Plan is incorporated herein by reference and made a part of this Award
Notice. Capitalized terms not defined herein have the respective meanings set
forth in the Plan.
     2. Period of Option and Limitations on Right to Exercise. Unless the Option
is previously terminated pursuant to the terms of the Plan or this Award Notice,
the Option will expire at 5:00 p.m., Eastern Standard Time, on the month and day
which is 10 years from the Date of Grant (the “Expiration Date”).
     3. Exercise of Option. Subject to the terms of the Plan and this Award
Notice, provided you are still an employee or otherwise in the service of the
Company at that time, the Option will vest and become exercisable pro rata with
respect to one-third of the shares subject to the Option on the first, second
and third anniversaries of the Date of Grant, with any fractional share
resulting from such proration vesting on the third anniversary. For example,
provided you remain employed by or in the service of the Company at the time,
one-third of the total number of shares of Common Stock subject to the Option
will be vested one year after the Date of Grant, two-thirds of the total number
of shares of Common Stock subject to the Option will be vested two years after
the Date of Grant, and the total number of shares of Common Stock subject to the
Option will be vested three years after the Date of Grant. The Option may be
exercised with respect to any vested shares, in whole or in part, by you
providing a notice of exercise to the Company and payment in accordance with the
forms and procedures established by the Committee and in effect on the date of
exercise.

 



--------------------------------------------------------------------------------



 



     4. Effect of Certain Events.
     (a) Death. In the event of your death prior to the complete exercise of the
Option, your designated beneficiary or, in the absence of such beneficiary, your
duly qualified personal representative may exercise the Option to purchase any
vested shares available under the Option until the earlier of the Expiration
Date or one year after your death. Upon your death, the Option shall terminate
with respect to any unvested shares under the Option.
     (b) Disability. In the event of your Disability prior to the complete
exercise of the Option, you may exercise the Option to purchase any vested
shares available under the Option until the earlier of the Expiration Date or
one year after the date of your Disability. Upon the date of your Disability,
the Option shall terminate with respect to any unvested shares under the Option.
     (c) Retirement or Approved Reason. Upon your Retirement or in the event of
termination for an Approved Reason, you may exercise the Option to purchase any
vested shares available under the Option until the Expiration Date. Upon your
Retirement or termination for an Approved Reason, the Option shall terminate
with respect to any unvested shares under the Option.
     (d) Other Termination. Upon your termination from the Company for any
reason other than your death, Disability, Retirement or termination for an
Approved Reason, you may exercise the Option to purchase any vested shares
available under the Option until the earlier of the Expiration Date or 90 days
after the date of your termination. Upon your termination, the Option shall
terminate with respect to any unvested shares under the Option.
     (e) Change of Control. Notwithstanding the vesting schedule set forth in
Section 3 of this Award Notice, upon a “Change of Control,” the Option shall
become fully vested and immediately exercisable for the total number of shares
available under the Option. For purposes of this Award Notice, “Change of
Control” has the meaning given to such term in the Plan.
     5. Limitation of Rights. You will not have any rights as a stockholder with
respect to the shares covered by the Option until you become the holder of
record of such shares by exercising the Option. Neither the Plan, the granting
of the Option nor this Award Notice gives you any right to remain employed by or
otherwise in the service of the Company or a Subsidiary.
     6. Restrictions on Issuance of Shares. If at any time the Company
determines that listing, registration or qualification of the shares covered by
the Option upon any securities exchange or under any state or federal law, or
the approval of any governmental agency, is necessary or advisable as a
condition to the exercise of the Option, the Option may not be exercised in
whole or in part unless and until such listing, registration, qualification or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.
     7. Restriction on Transfers. You may not make any sale or other
distribution or disposition of any shares of Common Stock acquired by you
pursuant to the exercise of all or any part of the Option unless (i) a
registration statement with respect to such shares is in effect at the time of
such sale, distribution or disposition and the Company shall have received proof
satisfactory to it that there has been compliance with applicable state law, or
(ii) the Company

 



--------------------------------------------------------------------------------



 



shall have received an opinion of counsel satisfactory to it that no violation
of the Securities Act of 1933, as amended, or applicable state law will be
involved in such transfer.
     8. Plan Controls. The Option is subject to all of the provisions of the
Plan, which is hereby incorporated by reference, and is further subject to all
the interpretations, amendments, rules and regulations that may from time to
time be promulgated and adopted by the Committee pursuant to the Plan. In the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative.
ACKNOWLEDGEMENT
     The undersigned Grantee acknowledges receipt of a copy of the Plan, and
understands and agrees to the terms of this Award Notice and the Plan. The
Grantee further acknowledges that as of the Date of Grant, this Award Notice and
the Plan set forth the entire understanding between the Grantee and the Company
regarding the acquisition of Common Stock and supercede all prior oral and
written agreements on that subject, with the exception of any other awards under
the Plan made to the Grantee contemporaneously with this Option.
Date:                                                             
Grantee:
                                                            

 